EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 04/22/2021.
	Claims 1-2, 8-9 and 11-12 have been amended.  Overall, claims 1-12 are pending in this application.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr.  Patrick A. Hilsmier (Reg. No. 46,034) on April 28, 2021.  During telephone conversation with Mr. Hilsmier, an agreement was reached to amend claims 1-6, 8-9 and 11.
The application has been amended as follows: 
- Claim 1 (Currently Amended)
-- A scroll compressor, comprising: 
	a fixed scroll having a spiral-shaped fixed-side wrap; and 
	a movable scroll having a spiral-shaped movable-side wrap, 
	the spiral-shaped fixed-side wrap and the spiral-shaped movable-side wrap meshing with each other to form a compression chamber therebetween, the movable scroll spiral-shaped fixed-side wrap, 
	a first port expanding portion and a second port expanding portion communicating with the single discharge port to enlarge a passage area of the single discharge port being arranged at an interval in a circumferential direction on a root side of the spiral-shaped fixed-side wrap of the fixed scroll, 		
	a partition wall being formed between the first port expanding portion and the second port expanding portion facing the single discharge port, and 
	at least part of the first port expanding portion and the second port expanding portion overlapping with the spiral-shaped fixed-side wrap from the single discharge port when viewed from an axial direction. --
- Claim 2: on page 2, line 4, “the fixed-side wrap” has been changed to – the spiral-shaped fixed-side wrap--.
- Claim 3: on page 2, line 3, “the fixed-side wrap” has been changed to – the spiral-shaped fixed-side wrap--.
- Claim 4: on page 2, line 3, “the fixed-side wrap” has been changed to – the spiral-shaped fixed-side wrap--.
- Claim 5: on page 2, line 3, “the fixed-side wrap” has been changed to – the spiral-shaped fixed-side wrap--.
- Claim 6: on page 2, line 3, “the fixed-side wrap” has been changed to – the spiral-shaped fixed-side wrap--.

Claim 8 (Currently Amended)
-- A scroll compressor, comprising: 
	a fixed scroll having a spiral-shaped fixed-side wrap; and 
	a movable scroll having a spiral-shaped movable-side wrap, 
	the spiral-shaped fixed-side wrap and the spiral-shaped movable-side wrap meshing with each other to form a compression chamber therebetween, the movable scroll being rotated eccentrically with respect to the fixed scroll to discharge a refrigerant compressed in the compression chamber from a single discharge port open at a starting end of turns of the spiral-shaped fixed-side wrap,
	Page 3 of 12a first port expanding portion and a second port expanding portion communicating with the single discharge port to enlarge a passage area of the single discharge port being arranged at an interval in a circumferential direction on a root side of the spiral-shaped fixed-side wrap of the fixed scroll, and 
						the first port expanding portion being provided further toward the starting end of turns of the spiral-shaped fixed-side wrap than the second port expanding portion, and the first port expanding portion having a smaller passage area than the second port expanding portion when viewed from an axial direction. --
- Claim 9: on page 4, line 4, “the fixed-side wrap” has been changed to – the spiral-shaped fixed-side wrap--.
- Claim 11 (Currently Amended)
	-- A scroll compressor, comprising: 
	a fixed scroll having a spiral-shaped fixed-side wrap; and 
	a movable scroll having a spiral-shaped movable-side wrap, 
spiral-shaped fixed-side wrap and the spiral-shaped movable-side wrap meshing with each other to form a compression chamber therebetween, the movable scroll being rotated eccentrically with respect to the fixed scroll to discharge a refrigerant compressed in the compression chamber from a single discharge port open at a starting end of turns of the spiral-shaped fixed-side wrap,
	a first port expanding portion and a second port expanding portion communicating with the single discharge port to enlarge a passage area of the single discharge port being arranged at an interval in a circumferential direction on a root side of the spiral-shaped fixed-side wrap of the fixed scroll, and 
	Page 4 of 12the first port expanding portion being provided further toward the starting end of turns of the spiral-shaped fixed-side wrap than the second port expanding portion, and the first port expanding portion having a smaller axial height than the second port expanding portion.—
- Claim 12: on page 5, line 4, “the fixed-side wrap” has been changed to – the spiral-shaped fixed-side wrap--.
The amendment to claims 1-6, 8-9 and 11-12 have been entered to correct typographical errors.The amendeT

Allowable Subject Matter
2.	An updated search was subsequently performed by the Examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious, therefore, claims 1-12 are allowed over the prior art of record.

	- Regarding claim 1: As pointed out by the applicants’ amendment (see amendment to the Claims section, page 1) and the applicants’ argument (see Remarks section, pages 7-11), the cited references fail to disclose or render obvious the claimed combination including the limitation directed to a first port expanding portion and a second port expanding portion communicating with the single discharge port to enlarge a passage area of the single discharge port being arranged at an interval in a circumferential direction on a root side of the fixed-side wrap of the fixed scroll, a partition wall being formed between the first port expanding portion and the second port expanding portion facing the single discharge port, and at least part of the first port expanding portion and the second port expanding portion overlapping with the fixed-side wrap from the single discharge port when viewed from an axial direction.
Additionally, the claims are allowed because the prior art of record does not teach  the advantages of combining the use of a partition wall being formed between the first port expanding portion and the second port expanding portion facing the single discharge port, and at least part of the first port expanding portion and the second port expanding portion overlapping with the fixed-side wrap from the single discharge port when viewed from an axial direction so that the refrigerant flowing from the compression chamber toward the discharge port smoothly flows along the inner peripheral surface of the fixed-side wrap and the surface of the partition wall facing the discharge port. Accordingly, the scroll compressor provides not only ensuring the rigidity of the root of the fixed-side wrap but also reducing the compression loss as set forth in the applicants’ specification on pages 10-11, para. [0037] to para. [0039].
Regarding claim 8: The dependent claim 3 has been rewritten in independent form including all the limitations of the base claim and any intervening claim as new claim 8 in the amendment filed on 09/09/2020; therefore, claim 8 is allowed.
	- Regarding claim 11: The dependent claim 4 has been rewritten in independent form including all the limitations of the base claim and any intervening claim as new claim 11 in the amendment filed on 09/09/2020; therefore, claim 11 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746